Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 17-40 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claim 1,  the prior art of record fails to anticipate or render obvious the combined elements/steps of,  detecting a window in a video stream in which to insert an advertisement, the video stream viewed by multiple viewers currently receiving the video stream; providing notification of the window to advertisement management hardware; communicating attributes of the multiple viewers receiving the video stream to the advertisement management hardware, the advertisement management hardware operable to select a particular advertisement amongst multiple advertisements to insert in the window based on the attributes of the multiple viewers; and receiving a response from the advertisement management hardware, the response indicating the particular advertisement to insert in the window, wherein the video stream is transmitted over a first channel to which the multiple viewers are tuned, the method further comprising: inserting the particular advertisement in the window of the video stream; and monitoring subsequent tuning commands by the multiple viewers during the window in which the particular advertisement is inserted, as recited in the claims.  
In regards to Claim 2, the prior art of record fails to anticipate or render obvious the combined elements/steps of a method comprising: detecting a window in a video stream in which to insert an advertisement, the video stream viewed by multiple viewers currently receiving the video stream; providing notification of the window to advertisement management hardware; U.S. Application No.: 15/982,123 Docket No.: CHTR-2018-17 -3- communicating attributes of the multiple viewers receiving the video stream to the advertisement management hardware, the advertisement management hardware operable to select a particular advertisement amongst multiple advertisements to insert in the window based on the attributes of the multiple viewers; receiving a response from the advertisement management hardware, the response indicating the particular advertisement to insert in the window; wherein the video stream is a title of content transmitted over a shared communication link; and wherein the attributes of the multiple viewers are communicated to the advertisement management hardware during transmission of the title of content over the shared communication link, as recited in the claims.  
In regards to Claim 17 , the prior art of record fails to anticipate or render obvious the combined elements/steps, a method comprising: receiving notification of an advertisement to insert in a window of time of a video stream transmitted over a channel; inserting the advertisement into the window of time of the video stream, the video stream communicated over the channel to multiple communication devices; and monitoring each of the multiple communication devices to detect which of the multiple communication devices discontinues receiving the video stream during the window of time; U.S. Application No.: 15/982,123 Docket No.: CHTR-2018-17 -7- wherein tracking which of the multiple communication devices discontinues receiving the video stream during the window of time includes: producing multiple metrics including a first metric and a second metric, the first 
In regards to claim 30, the prior art of record fails to anticipate or render obvious the combined elements/steps Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: detect a window in a video stream in which to insert an advertisement, the video stream viewed by multiple viewers receiving the video stream; provide notification of the window to advertisement management hardware; communicate attributes of the viewers receiving the video stream to the advertisement manager hardware, the advertisement manager hardware operable to select a particular advertisement amongst multiple advertisements to insert in the window based on the attributes of the multiple viewers; and receive a response from the advertisement management hardware, the response indicating the particular advertisement to insert in the window. at different times during the window of streaming the advertisement, track which of the multiple viewers are still tuned to receive the video stream; and produce a report indicating a rate at which the multiple viewers discontinue receiving the advertisement during the window of time, as recited in the claims.  
In regards to claim 32, the prior art of record fails to anticipate or render obvious the combined elements/steps method comprising: detecting a window in a video stream in which to insert an advertisement, the video stream viewed by multiple viewers currently receiving the 
In regards to claim 36, the prior art of record fails to anticipate or render obvious the combined elements/steps A method comprising: detecting a window in a video stream in which to insert an advertisement, the video stream viewed by multiple viewers currently receiving the video stream; providing notification of the window to advertisement management hardware; communicating attributes of the multiple viewers receiving the video stream to the advertisement management hardware, the advertisement management hardware operable to select a particular advertisement amongst multiple advertisements to insert in the window based on the attributes of the multiple viewers; receiving a response from the advertisement management hardware, the response indicating the particular advertisement to insert in the window; at different instants of time, tracking which of multiple communication devices operated by the multiple viewers discontinues receiving the advertisement during the window; and U.S. Application No.: 15/982,123 Docket No.: CHTR-2018-17-13-producing multiple metrics including a first metric and a second metric, the first metric indicating how many of the multiple communication devices receiving the video stream at the beginning of the window continues to receive the video stream at a first instant in time in the window, the second metric indicating how many of the communication devices receiving the video stream at the beginning of the window continues to receive the video stream at a second instant in time in the window, as recited in the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421